DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 10 January 2019 are accepted by the Examiner.

This Office Action is Non-Final.

Claim Objections
Claims 1-20  are objected to because of the following informalities:  In claim 1, lines 5-6, “N set” is recited, however it is not clear what “N” refers to .  Appropriate correction is required.

Claims rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the server" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 10, 15, 17 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang at el. (US 10,409,642 B1) in view of Cao et al. (US 2013/0190027 A1) further in view of Ouyang et al. (US 2019/0239101 A1). 

Regarding claims 1, 10 and 19 Tang discloses a computing device for resource-scaling, the server comprising: 
a data processor configured to: receive, from a distributed database service (DDS), usage data on resource request-units from a plurality of services that use resources provided by the DDS (see Tang col. 3, lines 1-25; field of computer resource scaling, by analyzing historical data relating to resource utilization in order to determine utilization patterns that can be used to provide scaling policy recommendations and develop predictive scaling policies…the environment 100 may include a scaling service 110 that, as a result of receiving a notification to scale an application stack 102, obtains a set of scaling policies 130 for scaling the application stack 102 and, based on the set of scaling policies 130 and current capacities of the application stack 102, computes scaling information 112 usable by the application stack 102 to modify the current capacities to new capacities); and 
provide N sets of data corresponding to N time windows, using the usage data (see Tang col. 8, lines 59-col. 9, lines 1-6; the scaling service 210 analyzes historic traffic volume data to propose predictive scaling policies and predictive scaling actions. For example, based on an analysis of the historical data, the scaling service 210 proposes performing a scaling action at a certain time because, based on the historical data, traffic volume is expected to substantially change at that time (e.g., spike up, fall off, etc.). For example, the scaling service 210 may suggest to scale a resource dimension down to 10 units for the period between 9:00 PM to 7:00 AM because traffic volume is estimated to decrease during this time; see Tang col. 21, lines 8-25, set of decision trees can be generated from historical data by splitting the historical data into subsets based on an attribute value test and partitioned recursively until the splitting no longer adds value to the predictions. The types of resources, capacity of resources, and scaling plans can be fed into the set of decision trees as input, and the set of decision trees may output estimated optimal signal carrying metrics and/or target scaling thresholds and baselines);and 
a predictor configured to (see Tang col. 1, lines 52-53, FIG. 9 is a flowchart that illustrates an example of predictive scaling in accordance with an embodiment): 

request the DDS to provide the resources up to a number of request-units at a given time instance according to the predicted value (see Tang col. 2, lines 8-20, the scaling service may determine that a load metric (e.g., requests per second) tends to influence a resource scaling metric (e.g., CPU utilization) of a resource type in the resource stack. The criteria could include a threshold for a utilization metric that, upon a measured value for the utilization metric reaching a value relative to the threshold, triggers an alarm associated with the scaling policy. As another example, the criteria could include a time and/or date whereupon, based on historic usage of the resources, the scaling service predicts utilization of the resource types to be at certain levels (e.g., peak usage between 6:00 PM and 7:00 PM nightly, low usage levels on Sundays, etc.). 
Cao discloses a transform agent configured to transform at least a subset of the N sets of data, … corresponding to a different frequency range (see Cao paragraph [0060], scaling of scheduling bandwidth according to one embodiment of the present invention. It is observed here that in an FDM wireless system such as OFDMA (e.g., LTE) and FDMA (e.g., GSM) systems, the transmission resources can be sub-divided into a range of many frequencies).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cao into the method of Tang to have transform at least a subset of the N sets of data, … corresponding to a different frequency range.  Here, combining Cao with Tang, which are both related to online resource management, improves Tang, by providing smaller chunks of frequencies each of which can be transmitted independently and may be controlled so 

Tang does not expressly disclose transforming at least a subset of the N sets of data, into at least three transformed datasets.
However, Ouyang expressly discloses a transform agent configured to transform at least a subset of the N sets of data, into at least three transformed datasets (see Ouyang paragraphs [0074]-[0075], FIGS. 8A-8D illustrate operations of basic decomposition module 514. As its name implies, basic decomposition module 514 decomposes input data into, for example, three components: a trend component, a seasonal component, and a noise component… In FIG. 8A, I(t) increases as a function of time in an undulating manner. FIG. 8B illustrates a plot of T(t), which is a trend component 804 that has been isolated from input data 802. T(t) increases monotonically over the shown period of time. Although shown as a line, in different implementations, T(t) may be a nonlinear function. FIG. 8C shows a plot of S(t), which is a seasonal component 806 that has been isolated from I(t). S(t) may be cyclic, having a period after which S(t) repeats. FIG. 8D shows a plot of N(t), which is a noise component 808 that has been isolated from I(t). N(t) may be obtained by removing or subtracting T(t) and S(t) from I(t)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ouyang into the method of Tang to have transforming at least a subset of the N sets of data, into at least three transformed datasets.  Here, combining Ouyang with Tang, which are both related Ouyang paragraph [0003]).
Regarding claims 6 and 15 Tang does not expressly disclose wherein the at least three transformed datasets correspond to a dataset indicative of a trend, a dataset indicative of cyclic data, and a dataset indicative of noise.
However, Ouyang expressly discloses the at least three transformed datasets correspond to a dataset indicative of a trend, a dataset indicative of cyclic data, and a dataset indicative of noise (see Ouyang paragraphs [0074]-[0075], FIGS. 8A-8D illustrate operations of basic decomposition module 514. As its name implies, basic decomposition module 514 decomposes input data into, for example, three components: a trend component, a seasonal component, and a noise component… In FIG. 8A, I(t) increases as a function of time in an undulating manner. FIG. 8B illustrates a plot of T(t), which is a trend component 804 that has been isolated from input data 802. T(t) increases monotonically over the shown period of time. Although shown as a line, in different implementations, T(t) may be a nonlinear function. FIG. 8C shows a plot of S(t), which is a seasonal component 806 that has been isolated from I(t). S(t) may be cyclic, having a period after which S(t) repeats. FIG. 8D shows a plot of N(t), which is a noise component 808 that has been isolated from I(t). N(t) may be obtained by removing or subtracting T(t) and S(t) from I(t)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ouyang into the method of Tang to have transforming at least a subset of the N sets of data, into at least Ouyang with Tang, which are both related to online resource management, improves Tang, by providing the optimization of network performance so as to maintain the quality of service (e.g., throughput and latency) at an optimal level that is perceivable by users (see Ouyang paragraph [0003]).

Regarding claims 8 and 17 Tang discloses, wherein the predictor is configured to perform a prediction on each of the at least three transformed datasets, and to provide the predicted value of request-units according to the predictions (see Tang col. 2, lines 8-20, the scaling service may determine that a load metric (e.g., requests per second) tends to influence a resource scaling metric (e.g., CPU utilization) of a resource type in the resource stack. The criteria could include a threshold for a utilization metric that, upon a measured value for the utilization metric reaching a value relative to the threshold, triggers an alarm associated with the scaling policy. As another example, the criteria could include a time and/or date whereupon, based on historic usage of the resources, the scaling service predicts utilization of the resource types to be at certain levels (e.g., peak usage between 6:00 PM and 7:00 PM nightly, low usage levels on Sundays, etc). 

Claims 2 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang at el. (US 2008/0052291A1) in view of Cao et al. (US 2013/0190027 A1) further in view of Ouyang et al. (US 2019/0239101 A1) further in view of Sutardja et al. (US 2007/0136440 A1). 

see Tang col. 2, lines 8-20, the scaling service may determine that a load metric (e.g., requests per second) tends to influence a resource scaling metric (e.g., CPU utilization) of a resource type in the resource stack. The criteria could include a threshold for a utilization metric that, upon a measured value for the utilization metric reaching a value relative to the threshold, triggers an alarm associated with the scaling policy. As another example, the criteria could include a time and/or date whereupon, based on historic usage of the resources). 
Sutardja expressly discloses wherein the data processor is configured to store the received usage data into a queue in memory (see Sutardja paragraph [0010], A network device includes content requesting interface means for adding desired selected content to a queue associated with a remote content provider, memory means for storing received selected content that is received from the remote content provider, and network interface means for providing at least one of usage and storage status data relating to the received selected content stored in the memory means to the remote content provider, for receiving additional ones of the desired selected content in the queue from the remote content provider based on the at least one of the usage and the storage status data of the received selected content in the memory means, and for storing the desired selected content received from the remote content provider as the received selected content in the memory means).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sutardja into the method of Tang to have wherein the data processor is configured to store the received Sutardja with Tang, which are both related to online resource management, improves Tang, by allowing secure distribution of protected content (see Sutardja paragraph [0002]).

Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang at el. (US 2008/0052291A1) in view of Cao et al. (US 2013/0190027 A1) further in view of Ouyang et al. (US 2019/0239101 A1) further in view of Cherkasova et al. (US 2014/0215487 A1). 

Regarding claims 3 and 12 Tang does not expressly disclose performing a map-and-reduce.
However, Cherkasova expressly discloses, wherein the data processor is further configured to perform a map-and-reduce of at least a portion of the usage data in real time, to provide a first set of the N sets of data (see Cherkasova paragraph [0054], The principles below describe a performance evaluation framework for tuning the numbers of reduce tasks along a MapReduce workflow to optimize its overall completion time while minimizing the resource usage for its execution. FIG. 3 shows one example workflow that includes three sequential jobs: J.sub.1; J.sub.2; and J.sub.3. To optimize the workflow completion time, the reduce task settings (or other settings) in jobs J.sub.1; J.sub.2; and J.sub.3 can be tuned). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cherkasova into the method of Tang to have performing a map-and-reduce.  Here, combining Cherkasova Cherkasova paragraph [0054]).

Claims 4 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang at el. (US 2008/0052291A1) in view of Cao et al. (US 2013/0190027 A1) further in view of Ouyang et al. (US 2019/0239101 A1) further in view of Qian et al. (US 2014/0105032 A1). 

Regarding claims 4 and 13 Tang does not expressly disclose the transform agent is configured to transform the at least a subset of the N sets of data using Wavelet Transform.
However, Qian expressly discloses, wherein the transform agent is configured to transform the at least a subset of the N sets of data using Wavelet Transform (see Qian paragraph [0054], The algorithm for anomaly detection includes any one of cumulative sum (CUSUM), wavelet transform (Wavelet transform), and kalman (Kalman) filter). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Qian into the method of Tang to have transform the at least a subset of the N sets of data using Wavelet Transform.  Here, combining Qian with Tang, which are both related to online resource management, improves Tang, by providing the ability to optimize overall task completion time while minimizing the resource usage for its execution (see Qian paragraph [0054]).
Claims 5, 9, 14 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang at el. (US 2008/0052291A1) in view of Cao et al. (US 2013/0190027 A1) further in view of Ouyang et al. (US 2019/0239101 A1) further in view of Crotinger et al. (US 20180324199 A1). 

Regarding claims 5 and 14 Tang does not expressly disclose wherein the transform agent is configured to process the at least a subset of the N sets of data as a stationary stochastic process.
However, Crotinger expressly discloses, wherein the transform agent is configured to process the at least a subset of the N sets of data as a stationary stochastic process (see Crotinger paragraph [0074],  A stationary process is a stochastic process whose joint probability distribution does not change when shifted in time. Consequently, parameters such as mean and variance, if they are present, also do not change over time. FIG. 5 is a plot 500 of the percentage of free memory for a server that does not have a strongly seasonal (hourly, daily or weekly periodic) component, along with a plot of the estimated probability density for this signal). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Crotinger into the method of Tang to have a stationary stochastic process.  Here, combining Crotinger with Tang, which are both related to online resource management, improves Tang, by providing classifying and scoring time-series data to identify relative levels of anomaly in 
Regarding claims 9 and 18 Tang discloses, wherein the predictor (see Tang col. 21, lines 8-25, set of decision trees can be generated from historical data by splitting the historical data into subsets based on an attribute value test and partitioned recursively until the splitting no longer adds value to the predictions. The types of resources, capacity of resources, and scaling plans can be fed into the set of decision trees as input, and the set of decision trees may output estimated optimal signal carrying metrics and/or target scaling thresholds and baselines)… request the DDS to provide the resources up to an updated number of request-units at a given time instance according to the predicted value …  (see Tang col. 8, lines 59-col. 9, lines 1-6; the scaling service 210 analyzes historic traffic volume data to propose predictive scaling policies and predictive scaling actions. For example, based on an analysis of the historical data, the scaling service 210 proposes performing a scaling action at a certain time because, based on the historical data, traffic volume is expected to substantially change at that time (e.g., spike up, fall off, etc.). For example, the scaling service 210 may suggest to scale a resource dimension down to 10 units for the period between 9:00 PM to 7:00 AM because traffic volume is estimated to decrease during this time).
Tang does not expressly disclose determine a standard deviation of the at least a subset of the N sets of data.
However, Crotinger expressly discloses determine a standard deviation of the at least a subset of the N sets of data (see Crotinger paragraph [0074], The data of FIG. 5 have a mean of 51.7 and a standard deviation of 5.7. For this kind of signal, outliers are easily identified using variance based metrics or derivations, such as by characterizing measurements outside of .mu..+-.3.sigma.; (e.g., outside of the range 34.5-68.9%) as outliers. In order to keep anomalies from having a large effect on the future control bounds, a robust estimation of the standard deviation may be used instead of the sample standard deviation itself. This may be based on the median-absolute-deviation, some inter-percentile range adjusted to give the correct standard deviation).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Crotinger into the method of Tang to have a stationary stochastic process.  Here, combining Crotinger with Tang, which are both related to online resource management, improves Tang, by providing classifying and scoring time-series data to identify relative levels of anomaly in the time-series data, for subsequent reporting and action (see Crotinger paragraph [0001]).

Claims 7, 16 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang at el. (US 2008/0052291A1) in view of Cao et al. (US 2013/0190027 A1) further in view of Ouyang et al. (US 2019/0239101 A1) further in view of Qian et al. (US 2014/0105032 A1) further in view of Nevo et al. (US 20190007285 A1). 

Regarding claims 7, 16 and 20 Tang does not expressly disclose wherein the predictor is configured to provide the predicted value using at least one of: 
However, Qian expressly discloses, wherein the predictor is configured to provide the predicted value using at least one of: Kalman filtering method (see Qian paragraph [0054], The algorithm for anomaly detection includes any one of cumulative sum (CUSUM), wavelet transform (Wavelet transform), and kalman (Kalman) filter). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Qian into the method of Tang to have kalman (Kalman) filter.  Here, combining Qian with Tang, which are both related to online resource management, improves Tang, by providing the ability to optimize overall task completion time while minimizing the resource usage for its execution (see Qian paragraph [0054]).
Tang does not expressly disclose autoregressive-moving average model (ARMA) method…Holt's Linear Trend method.
However, Nevo expressly discloses autoregressive-moving average model (ARMA) method…Holt's Linear Trend method (see Nevo paragraph [0052], The baseline can be calculated using a simple moving average, an exponential moving average, Holt-Winters exponential smoothing, or a trend plus an autoregressive process, an autoregressive-moving-average model or using a more complicated detrended time series model (ARIMA, GARCH, Neural Networks, etc.).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Nevo into the method of Tang to have autoregressive-moving average model (ARMA) method…Holt's Linear 

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164